NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHIGANG LIU,                                     No.   17-70288

                Petitioner,                      Agency No. A201-201-789

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 21, 2020**
                                San Francisco, California

Before: W. FLETCHER and R. NELSON, Circuit Judges, and MOLLOY,***
District Judge.

      Petitioner Shigang Liu, a native and citizen of China, seeks review of the

Board of Immigration Appeals’s order denying his applications for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
withholding of removal, and relief under the Convention Against Torture (CAT).

Liu argues that substantial evidence does not support the BIA’s and the

Immigration Judge’s adverse credibility determination. We deny the petition. In

doing so, we look to both the BIA’s and the IJ’s decisions because the BIA issued

a single-member decision that attributed significant weight to the IJ’s findings. See

Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006).

      1.     Substantial evidence supports the adverse credibility determination.

Liu’s initial fraudulent visa application supports the determination because Liu

“admittedly knew that the application contained fraudulent information when it

was submitted.” The second fraudulent application also supports the determination

because Liu’s claim that he filed the fraudulent application because it was

necessary to escape persecution is contradicted by the record. Finally, Liu’s vague

and evasive answers during his merits hearing before the IJ provide further support

for the adverse credibility determination. Jibril v. Gonzales, 423 F.3d 1129, 1137

(9th Cir. 2005). Accordingly, a “reasonable adjudicator would [not] be compelled

to conclude” Liu’s testimony was credible, 8 U.S.C. § 1252(b)(4)(B), and his

claims for asylum and withholding of removal fail.

      2.     Liu failed to contest the agency’s order denying relief under CAT in

his opening brief. His claim for CAT relief is therefore waived. Song v. Sessions,

882 F.3d 837, 841 n.8 (9th Cir. 2017).


                                         2
PETITION FOR REVIEW DENIED.




                       3